RESOLUCIÓN
Mediante la Ley Núm. 121 de 13 de octubre de 2009, según enmendada por la Ley Núm. 135 de 6 de noviembre de 2009, P. del S. 338, 16ta Asamblea Legislativa, 2da Sesión Ordinaria, se derogó el requisito de colegiación compulsoria al Colegio de Abogados de Puerto Rico para ejercer la profesión de la abogacía en nuestra jurisdicción.
Según lo dispuesto en el Art. 2 de la Ley Núm. 135, supra, pág. 3, este Tribunal “podrá, de entenderlo necesario, establecer mediante Resolución el cobro de una cuota que no será mayor de doscientos dólares (200)” a aquellos abogados que opten por no estar afiliados al Colegio de Abogados. Considerando lo dispuesto en esta ley, este Tribunal dispondrá mediante reglamentación si se cobrará en el futuro una anualidad, su sistema de recaudación, cobro y distribución, así como lo relacionado con la expedición de las tarjetas de identificación.
Se les recuerda a los abogados que según lo dispuesto en el Art. 7 de la Ley Núm. 135, supra, pág. 4, deberán presentar cualquier documento o formulario ante los tribunales firmados debidamente con el número de identificación asignado por este Tribunal al momento de su juramento.
Recientemente, mediante misiva de 25 de noviembre de 2009, la Secretaria de este Tribunal le informó a todos los abogados el número asignado a cada uno según se refleja en el Registro Único de Abogados y Abogadas de este Tribunal (RUA). Cualquier abogado puede obtener dicho número, comunicándose con la Secretaria del Tribunal Supremo.
*820Según lo dispuesto en el Art. 8 de la Ley Núm. 135, supra, págs. 4-5, se le recuerda al Colegio de Abogados su deber de notificar a la Secretaria del Tribunal Supremo los nombres de los abogados que optaron por colegiarse voluntariamente y de remitir a este Tribunal los expedientes de aquellos abogados que al presente no se afiliaron en el término dispuesto en ley.
Por otro lado, conforme con lo que dispone la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. see. 2001 et seq.), los notarios deberán prestar una fianza notarial. La fianza deberá ser hipotecaria, prestada por una compañía de seguros autorizada para hacer negocios en Puerto Rico, o por el Colegio de Abogados de Puerto Rico, al que se autoriza a cobrar por la prestación de esa garantía, la cantidad que estime razonable. Art. 2 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2011. Todas las cantidades que recaude el Colegio de Abogados por la prestación de esa garantía ingresarán en un “Fondo Especial” por primas de la fianza notarial, el cual será administrado en la forma que se establece en el Art. 79 de la Ley Notar rial de Puerto Rico, 4 L.P.R.A. see. 2141.
Las disposiciones de ley sobre la fianza notarial no fueron modificadas por las enmiendas a la Ley del Colegio de Abogados. Como la Ley Notarial de Puerto Rico, no sujeta la prestación de la fianza del Colegio de Abogados a los notarios afiliados a esa institución, y a que el Fondo Especial está compuesto por el pago de las primas de fianzas que la Ley Notarial de Puerto Rico autoriza, el Colegio de Abogados debe continuar ofreciendo la fianza notarial a todo abogado que así lo solicite.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo